



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Goulbourne, 2018 ONCA 153

DATE: 20180214

DOCKET: C63039

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher Goulbourne

Appellant

Christopher Goulbourne, in person

Howard L. Krongold, duty counsel

Deborah Calderwood, for the respondent

Heard: February 8, 2018

On appeal from the conviction entered on September 21,
    2016 by Justice K. Doorly of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that his conviction for robbery with firearm and
    disguise with intent were unreasonable.

[2]

This was a circumstantial case, and the question was the identity of the
    robber.  The appellant did not testify.

[3]

The trial judge gave detailed reasons.  She found that a leather jacket
    and gloves were used in the robbery and abandoned near the scene of the crime. 
    The appellants DNA was on the jacket but it was not the only DNA.  However,
    the only DNA on the gloves belonged to the appellant.  The trial judge also
    found that the appellant had worn the same jacket approximately one month
    earlier in a booking video.  We are satisfied that the booking video was
    properly admitted.

[4]

In our view, it was open to the trial judge to conclude that there was
    no other reasonable inference to be drawn on these findings.  It cannot be said
    that the verdict was unreasonable.

[5]

The appeal is dismissed.


